Case 1:18-cv-O4921-PGG-KHP Document 109 Filed 03/01/19 Page 1 of 2

ROGERS 85 HARDIN

 

March l, 2019 Dan F. Laney
Dlrect‘. 404.420.4624

Direct Fax: 404.230.0951
Email: dlaney@rh-law.com

VIA CM/ECF

Honorable Judge Paul G. Gardephe
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: Sparrow Fund Management, LP v. Mz'Medx Group, Inc. et al. , No. l:lS-cv-0492l-PGG-KHP

Dear Judge Gardephe:

l represent Defendant Parker H. Petit in Sparrow Funa' Mcmagement, LP v. MiMea'x Group,
Inc. et al. , No. l:lS-cv-0492l-PGG-KHP. I am writing with respect to a letter dated February 22,
2019 that counsel for Plaintiff Sparrow Fund Management, LP filed With the Court. Dkt. No. 103.

On December l4, 2018, Magistrate Judge Parker issued a Report and Recommendation
recommending that Mr. Petit, a resident of Georgia, be dismissed from this action for lack of
personal jurisdiction and that Plaintiff"s request for jurisdictional discovery be denied. Dkt. No. 84
at 23 & n.4. Plaintiff obj ected, and the Magistrate Judge’s recommendations are pending before the
Court. ln its letter, Plaintiff now for the first time asks that, if the Court is inclined to approve the
Report and Recommendation and dismiss Mr. Petit, the Court should instead sever the claims
against Mr. Petit and transfer them to another jurisdiction. Plaintiff also again asks the Court to
permit it to conduct jurisdictional discovery.

The Court should decline to consider Plaintiff’s counsel’s letter. lt is in reality an improper
reply brief in support of its objection to the recommendation that Mr. Petit be dismissed and that
jurisdictional discovery be denied. See Forsberg v. Always Consulting, lnc., No. 06-CV-13488 (CS),
2008 WL 5449003, at *4 (S.D.N.Y. Dec. 3l, 2008) (refusing to consider a reply brief “[g]iven that
Federal Rule of Civil Procedure 72(b)(2) does not provide for a reply to a party’s response to
another part’s objections”).

Further, jurisdictional discovery to determine Whether personal jurisdiction over Mr. Petit
exists in Georgia is not Warranted. The Magistrate Judge already rejected Plaintiffs’ request for
jurisdictional discovery. Dkt. No. 84 at 23 n.4. And Plaintiff itself has alleged that Mr. Petit is a
resident of Georgia. Compl., Doc. 6 ll 3.

If Plaintiff Wanted to sever the claims against Mr. Petit and transfer those claims, it should
have had a pre-motion conference with all parties and made a timely motion long ago. See

Rogers&Ha.rdinLLP l 27001ntemational Tower l 229 Peachtree StreetNE l Atlanta,GA30303 l 404.522.4700 Phone l 404.525.2224 Fax l rh-law.com

Case 1:18-cv-O4921-PGG-KHP Document 109 Filed 03/01/19 Page 2 of 2

ROGERS 86 HARDIN

 

Honorable Judge Paul G. Gardephe
March l, 2019
Page 2

Individual Rules of Practice of Judge Paul G. Gardephe Part IV.A (listing a “motion to transfer” as
among the motions requiring pre-motion conference); Local Civil Rule 7.1(a)(1)-(2); see also Local
Civil Rule 7.1(d) (permitting letter motions only for “extensions 0r adj ournments, applications for a
pre-motion conference, and similar non-dispositive matters”). Plaintiff also should have raised the
issue in its objection to the Magistrate Judge’s Report and Recommendation. See Fed. R. Civ. P.
72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s disposition
that has been properly objected to.” (emphasis added)). lt did neither of these things. Mr. Petit
objects to Plaintiffs counsel’s strategic attempt to re-write the rules now that it perceives that its
claims against Mr. Petit are likely to be dismissed from this action.

In all events, there exist reasons why severance and transfer of claims against l\/Ir. Petit
would not be in the interest ofjustice. See, e.g., Wohlbach v. Ziaa’y, No. 17 CIV. 5790 (ER), 2018
WL 3611928, at *5 (S.D.N.Y. July 27, 2018) (rejecting a plaintiffs motion for § 1406 transfer
because of the plaintiffs lack of diligence in determining a proper venue before filing suit). Those
reasons would have been briefed if Plaintiff had followed the rules. As it stands, however, the only
issues related to Mr. Petit that are properly before the Court are Mr. Petit’s motions to dismiss under
Rules 12(b)(2) and 12(b)(6). Dkt. Nos. 44, 46. And those motions provide grounds for dismissing
this case against Mr. Petit for lack of jurisdiction and for failure to state a claim.

Respec ully yours,

 

DFL
cc: All counsel of record through CM/ECF

